Report of the committee ordered filed and the clerk of this court directed to send a copy of the report to each of the following: (a) Two houses of the State Legislature, (b) the Supreme Court Justices resident in Erie County and the County Judge of such county who as a body exercise the power of appointment and supervision over the office of the Jury Commissioner of Erie County, (c) the Chief Judge of the City Court of Buffalo, (d) the Judicial Council of the State of New York, *1102(e) the Jury Commissioner of Erie County and (f) the Chairman of the Board of Supervisors; the compensation of the commissioners fixed as follows: Richard H. Templeton, Esq., chairman, $3,250; Hon. Philip A. Sullivan and Brainard E. Prescott, Esq., $3,000 each; and on the recommendation of the committee the committee is continued without any further compensation until the filing of a supplemental report in September, 1948. Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.